DETAILED ACTION
Status of the Claims
	Claims 28-30 and 32-34 are cancelled. Claims 23-27, 31, and 35-44 are pending in this application. Claims 37-44 remain withdrawn. Claims 23-27, 31, and 35-36 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/073127 filed on 08/28/2018, claims priority from the foreign application EP17189009.8 filed on 09/01/2017. 
Information Disclosure Statement
The information disclosure statement from 08/11/2022 and 08/23/2020 have been considered by the examiner.
Rejections Withdrawn
The USC 112a rejection over claims 23-26 and 28-36 is withdrawn per Applicant’s amendment of including Markush groups of compounds for each derivative compound listed in instant claim 23. Thus, there is no longer an issue of the derivative compounds lacking written description. 
The USC 112b rejection over claims 23-26 and 28-36 is withdrawn per Applicant’s amendment of including Markush groups of compounds for each derivative compound listed in instant claim 23. Thus, there is no longer an issue of indefiniteness for the derivative compounds.
The USC 112b rejection over claim 24 is withdrawn per Applicant’s amendment of deleting “concentrated” from claim 24, resolving the lack of antecedent basis issue.
The USC 112b rejection over claims 29 and 33 is withdrawn per Applicant’s amendment of deleting the said claims.
The USC 112d rejection over claims 29 and 33 is withdrawn per Applicant’s amendment of deleting the said claims.
The USC 102 rejection over claims 23-31 and 36 over Muller is withdrawn per Applicant’s amendment of the surfactant component of instant claim 23 by further narrowing it to be a mixture of a nonionic surfactant selected from the group consisting of lauryl glucoside, coco- glucoside, sucrose polystearate and decyl glucoside and an anionic surfactant selected from lauryl sulfosuccinate, cetyl sulfosuccinate, stearyl sulfosuccinate, or mixtures thereof.
The non-statutory double patenting rejection over claims 23-28 and 36 over claims 1-3 and 6 of U.S. Patent No. 11103733B2 (Hereinafter ‘733) in view of Wendel is withdrawn per Applicant’s amendments to instant claim 23, providing a Markush group for s-triazine derivatives that do not include the triazine compound claimed in claim 1 of ‘733.
The non-statutory double patenting rejection over claims 23 and 26 over claims 1, 4 and 12 of U.S. Patent No. 8580876B2 (Hereinafter ‘876) in view of Muller is withdrawn per Applicant’s amendments to instant claim 23, adding a Markush group for anionic surfactants selected from sulfosuccinates. 
New Claim Objections
Claim 23 is objected to because of the following informalities:  
In claim 23, there are mismatched parentheses in multiple chemical names. The chemicals with mismatched parentheses are provided below:
polyacrylamidomethylbenzylidene camphor {N-[2(and 4)-2- oxyborn-3-ylidene-methyl)benzyl]acrylamide polymer}
terephthalydene dicamphorsulfonic acid {3,3'-(1,4-phenylenedimethine)- bis(7,7-dimethyl-2-oxo-bicyclo[2,2,1]heptane-1-methanesulfonic acid }
octyl triazine-[2,4,6-trianilino- (p-carbo-2'-ethyl-1'-oxy)-1,3,5-triazine
Additionally, in claim 23, page 2, line 7, “tria-zine” needs to say “triazine”. 
Additionally, in claim 23, “lauryl sulfosuccinate” needs to say “disodium lauryl sulfosuccinate”. 
Additionally, in claim 23, “an anionic surfactant selected from lauryl sulfosuccinate, cetyl sulfosuccinate, stearyl sulfosuccinate, or mixtures thereof” needs to say “an anionic surfactant selected from the group consisting of lauryl sulfosuccinate, cetyl sulfosuccinate, stearyl sulfosuccinate, and mixtures thereof”. 
Appropriate correction is required.
New Rejection – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 31, Applicant is claiming “The dispersion according to claim 23, wherein the surfactant further comprises sodium cetearyl sulfate”. However, after Applicant’s latest amendments, the surfactant limitation in claim 23 is “a surfactant which is a mixture of a nonionic surfactant selected from the group consisting of lauryl glucoside, coco- glucoside, sucrose polystearate and decyl glucoside, and an anionic surfactant selected from lauryl sulfosuccinate, cetyl sulfosuccinate, stearyl sulfosuccinate, or mixtures thereof”. Thus, the surfactant limitation in claim 23 is closed off  by “a surfactant which is” to the combination of surfactants listed in the two Markush groups provided in the claim. For this reason, claim 31 fails to include all the limitations of the claim upon which it depends since sodium cetearyl sulfate is not claimed in the surfactant of claim 23, on which claim 31 depends.  Applicant might consider using “a surfactant which comprises” in claim 23” or adding the sodium cetearyl  sulfate to a surfactant in claim 23 by way of “and c3) optionally sodium cetearyl sulfate” after the second Markush group for the surfactant limitation.  Applicant may also choose to delete claim 31 if no changes to claim 23 are needed.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-27, 31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan Muller et al (US 20100284950 A1, publication date: 10/11/2010, previously cited) (Hereinafter Muller) and Volker Wendel et al (US 20110064681 A1, publication date: 03/17/2011, previously cited) (Hereinafter Wendel). 
Applicant amended claim 23 by incorporating Markush groups for each compound derivatives which are p-aminobenzoic acid derivatives, benzophenone derivatives, cinnamic acid derivative, s-triazine derivatives, trianilino-s-triazine derivatives and benzotriazole derivatives. Applicant also amended claim 23 such that the surfactant limitation is now a mixture of a nonionic surfactant selected from the group consisting of lauryl glucoside, coco- glucoside, sucrose polystearate and decyl glucoside and an anionic surfactant selected from lauryl sulfosuccinate, cetyl sulfosuccinate, stearyl sulfosuccinate, or mixtures thereof. Applicant incorporated the surfactant limitations from now cancelled claims 28 and 30.
Regarding claims 23, 26-27 and 36, Muller teaches “A concentrated aqueous polymer dispersion for the protection of human or animal hair or skin against the damaging effects of UV radiation with an average particle size of less than 1000 nm comprising (a) a polymer carrier prepared by heterophase radical polymerization of at least one ethylenically unsaturated monomer in the presence of (b) at least one oil-soluble organic UV absorber selected from the group consisting of p-aminobenzoic acid derivatives; salicylic acid derivatives; benzophenone derivatives: diphenyl acrylate derivatives; benzofuran derivatives; polymeric UV absorbers, comprising one or more organosilicon radicals; cinnamic acid derivatives; camphor derivatives; s-triazine derivatives; trianilino-striazine derivatives; menthyl anthranilates; and benzotriazole derivatives; wherein the weight ratio of the oil-soluble organic UV absorber (b) to polymer carrier (a) is greater than 50 parts UV absorber per 100 parts of carrier” (claim 1), and also comprising additionally a non-ionic, cationic or anionic surfactant (claim 4). In a specific embodiment, Muller teaches “octocrylene” (polymer carrier, acrylate), “bis-ethylhexyloxyphenol methoxyphenyl triazine” (s-triazine derivative, which also meets the structure in instant claim 27, see Muller page 4 structure b2), and decyl glucoside (non-ionic surfactant) (para 289).  Regarding the cosmetically acceptable carrier limitation in instant claim 36, Muller teaches “A cosmetic composition comprising (a) an aqueous polymer dispersion according to claim 1: and (b) a cosmetically acceptable carrier” (claim 17) and also teaches water (cosmetically acceptable carrier) (para 289) in the abovementioned specific embodiment. 
Regarding claim 24, Muller teaches “An aqueous polymer dispersion according to claim 1 wherein the average particle size is less than 500 nm” (claim 2). 
Regarding claim 25, Muller teaches “An aqueous polymer dispersion according to claim 1, wherein the concentration of the polymer carrier with oil soluble organic UV absorber in the dispersion is from 20% to 60% b.w.” (claim 3). 
Regarding claim 23, Muller teaches anionic surfactants (claim4) but does not teach “lauryl sulfosuccinate, cetyl sulfosuccinate” or “stearyl sulfosuccinate”. 
Regarding claim 31, Muller doesn’t teach sodium cetearyl sulfate. 
Regarding claim 35, Muller doesn’t teach coco-glucoside or disodium lauryl sulfosuccinate. 
Regarding claim 31, Wendel teaches sodium cetearyl sulfate (para 193, para 576 sunscreen cream 1).  
Regarding claim 35, Wendel teaches “at least one surfactant or preferably mixtures thereof are present in the preparations” (para 142), and “Surfactants which can be used are anionic, cationic, nonionic and/or amphoteric surfactants” (para 177) thus allowing a combination of nonionic surfactant and anionic surfactants. Wendel also teaches specific embodiments that comprises anionic and nonionic surfactants together such as sunscreen cream 1 (para 576) comprising sodium cetearyl sulfate (anionic surfactant) and sorbitan stearate (nonionic surfactant).  Wendel teaches coco-glucoside (para 626) and disodium lauryl sulfosuccinate (para 181). One would incorporate these two compounds into the same composition since Wendel teaches combining nonionic and anionic surfactants which is discussed above. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Muller and Wendel and achieve the instant invention. Wendel provides motivations such as its product comprising uniformly structured molecules or a clearly defined mixture of polyurethane molecules (para 111). Further Wendel invention provides preparations with increased viscosity, the rheological properties of which essentially do not change at low and high polyelectrolyte concentrations, pH or temperature fluctuations over periods of several weeks. The cosmetic preparations, in particular emulsions and dispersions, should be stable with regard to their chemical and physical properties. The cosmetic preparations should convey a soft, nongreasy and nonsticky feel to the touch” (para 26) which are all desirable features for a cosmetic preparation. Thus, one would be motivated to incorporate the teachings of Wendel into the teachings for Muller with a reasonable expectation of successfully achieving a cosmetic product with superior features and stability. 
Response to Arguments 
	Applicant’s arguments against rejections that are withdrawn are now moot. 
	Regarding the USC 103 rejection over Muller and Wendel, Applicant argues the following:
	“As noted above, Mueller does not provide any suggestion for a mixture of specific 
surfactants (c1) and (c2) as required by claim 23 as amended herein. Nor is this rectified by the Wendel reference. Wendel teaches in para [0209] that sulfosuccinates such as those surfactants (c21) have a poor ability to thicken and should therefore preferably only be used in combination with other anionic and amphoteric surfactants. Therefore, Wendel teaches that sulfosuccinates should generally be combined with anionic or amphoteric surfactants when being used in the cosmetic preparations described therein.
	However, in the present invention, the sulfosuccinates (c21) are combined with non-ionic surfactants (cll) selected from lauryl glucoside, coco-glucoside, sucrose polystearate and decyl glucoside. Surprisingly, an aqueous polymer dispersion comprising an oil-soluble organic UV absorber and the surfactant combination (cll) and (c21) has good viscosity properties and shows an improved sun protection in form of an increased SPF compared to an aqueous polymer dispersion with only one type of surfactant (see p. 34 and p. 35/36 of the specification). Neither Muller nor Wendel provide the skilled person with any expectation that a polymer dispersion comprising an oil-soluble organic UV absorber and the surfactant combination (cl l) and (c21) as claimed would have an increased sun protection factor (SPF). This feature was unexpected, and in no way suggested by the cited art.”
	Applicant’s arguments are acknowledged but not found persuasive. Para 209 of Wendel recites “Sulfosuccinic acid esters (sulfosuccinates) are mild and readily foaming surfactants but, on account of their poor ability to be thickened, are preferably used only together with other anionic and amphoteric surfactants and, on account of their low hydrolysis stability, are used preferably only in neutral or well buffered products”. This is not a teaching away from using sulfosuccinates along with nonionic surfactants. First, Wendel uses the “preferably” language. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II). Applicant also acknowledges that this is merely a nonpreferred embodiment by reciting “Wendel teaches that sulfosuccinates should generally be combined with anionic or amphoteric surfactants”. Second, the Examiner interprets this sentence as when sulfosuccinates are used, it is preferred for them to be added alongside other anionic or amphoteric surfactants without limiting the composition from nonionic surfactants. For example, in a composition comprising a nonionic surfactant and sulfosuccinates, there should preferably be other anionic and/or amphoteric surfactants. Wendel teaches combination of nonionic and anionic surfactants which is discussed above. Wendel teaches “Surfactants which can be used are anionic, cationic, nonionic and/or amphoteric surfactants” (para 177). For these reasons, a person of ordinary skill in the art would incorporate sulfosuccinates due to their mild and foaming properties into a composition taught by Muller comprising nonionic surfactants. Regarding Applicant’s argument of “Neither Muller nor Wendel provide the skilled person with any expectation that a polymer dispersion comprising an oil-soluble organic UV absorber and the surfactant combination (cl l) and (c21) as claimed would have an increased sun protection factor (SPF). This feature was unexpected, and in no way suggested by the cited art”, The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c)). The instant specification does not provide data in regard to the criticality of the surfactant combination suggested by the Applicant, rather the comparisons in instant figures 1-3 are between two compounds one containing the Tinosorb S Lite Aqua solution compared to the one that doesn’t. Thus, absent evidence of criticality, the obviousness rejection stands. 
New Rejections – Necessitated by IDS with fee paid
Claims 23-27, 31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan Muller et al (US 20100284950 A1, publication date: 10/11/2010, previously cited) (Hereinafter Muller), Olga V. Dueva-Koganov et al (US20100129303A1, publication date: 05/27/2010) (Hereinafter Dueva-Koganov) and Matthias Hloucha et al (US20160067158A1, publication date: 03/10/2016) (Hereinafter Hloucha). 
Regarding claims 23-27 and 36, Muller teaches as discussed above. 
Regarding claim 23, Muller teaches anionic surfactants (claim4) but does not teach “lauryl sulfosuccinate, cetyl sulfosuccinate” or “stearyl sulfosuccinate”. 
Regarding claim 31, Muller doesn’t teach sodium cetearyl sulfate. 
Regarding claim 35, Muller doesn’t teach coco-glucoside or disodium lauryl sulfosuccinate. 
Regarding claims 31 and 35, Dueva-Koganov teaches sunscreen compositions comprising UV absorber such as “Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine” (claim 1), surfactants such as decyl glucoside (claim 12), sulfosuccinates (para 205) and sodium cetearyl sulfates (para 207). 
Regarding claim 35, Hloucha teaches sunscreen formulations (claim 1) comprising Methylene Bis-Benzotriazolyl Tetramethylbutylphenol and, surfactants such as disodium cetearyl sulfosuccinate (Example C21).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Muller, Dueva-Koganov and Hloucha and achieve the instant invention. Dueva-Koganov provides advanced UV protection sun screens (example 32) with improved water resistant properties (para 403) and improved sunscreen efficacy (claim 20) with good stability (para 30). Hloucha provides sunscreen formulations with “a shelf life and show no crystallizing out or sediment of UV filters even after a relatively long storage period. Water can be added to the agents without problems, as a result of which very finely divided sunscreen final formulations … Furthermore, the agents in the sense of a concentrate are suitable for giving the user free design possibilities for establishing the desired SPF factor of the sunscreen final formulation”. Thus, one would be motivated to combine the teachings of Muller, Dueva-Koganov and Hloucha with a reasonable expectation of successfully achieving a sunscreen product with advanced features and stability. 


Conclusion
No claims are allowed. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/11/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613                

/MARK V STEVENS/Primary Examiner, Art Unit 1613